UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                    FILED
                                                                                    AUG 10 2021
SHAUN RUSHING,                                 )                               Clerk, U.S. District & Bankruptcy
                                               )                               Court for the District of Columbia
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 21-2100 (UNA)
                                               )
                                               )
CITY OF CAPE GIRADEAU,                         )
                                               )
                Defendant.                     )


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of plaintiff’s application to

proceed in forma pauperis (“IFP”) and his Complaint. The application will be granted, and this

case will be dismissed for want of jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court

to dismiss an action “at any time” it determines that subject matter jurisdiction is wanting).

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be

complete diversity between the parties, which is to say that the plaintiff may not be a citizen of the

same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). It is a “well-established rule”

that for an action to proceed in diversity, the citizenship requirement must be “assessed at the time

the suit is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991).




                                                   1
        A party seeking relief in the district court must at least plead facts that bring the suit within

the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of

the action.

        Plaintiff is a resident of Grand Rapids, Michigan, who has sued the City of Cape Giradeau

in an unspecified State for “$110 Trillion dollars.” In the one-page pleading, plaintiff alleges that

he was not paid “for performing officers’ duties.” Plaintiff has neither specified the basis of federal

court jurisdiction nor pled sufficient facts to establish jurisdiction. Further, the citizenship of each

party is not “distinctly” alleged, Meng v. Schwartz, 305 F. Supp. 2d 49, 55 (D.D.C. 2004), to

proceed under the diversity statute. Therefore, this action will be dismissed without prejudice. A

separate order accompanies this Memorandum Opinion.



                                                        _________/s/_______________
                                                        EMMET G. SULLIVAN
                                                        United States District Judge
Date: August 10, 2021




                                                   2